IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOHN HENRY MEADOR,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4314

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 12, 2016.

An appeal from the Circuit Court for Escambia County.
Michael Jones, Judge.

Nancy A. Daniels, Public Defender, and Danielle Jorden, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant, John Henry Meador, raises two issues on appeal, challenging his

judgment and five consecutive mandatory minimum sentences for five counts of

aggravated assault with actual possession of a firearm, arising from a single criminal

episode. We affirm the first issue without comment, and write only to address
Meador’s assertion that the trial court erroneously determined it was required under

section 775.087(2)(d), Florida Statutes (2013), to impose the mandatory minimum

sentences consecutively.

      On March 3, 2016, the Florida Supreme Court issued its opinion in Williams

v. State, 41 Fla. L. Weekly S73 (Fla. Mar. 3, 2016), addressing whether section

775.087(2)(d) requires consecutive sentences for offenses arising from a single

criminal episode. The court answered the question in the negative, holding that if

the defendant discharges the firearm, consecutive sentences are permissible but not

mandatory. Id. at S74. However, the court held that where a defendant does not

discharge the firearm, the mandatory minimum sentences must be imposed

concurrently. Id. Here, Meador was charged and convicted for five counts of

aggravated assault wherein he displayed, but did not discharge a firearm.

Accordingly, we are constrained to vacate Meador’s consecutive sentences and

remand for resentencing consistent with this opinion.

      AFFIRMED in part, VACATED in part, and REMANDED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.




                                         2